Citation Nr: 1530774	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot corns, calluses, and tinea pedis. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for erectile dysfunction secondary to a service-connected back disability. 

4.  Entitlement to service connection for the foot conditions of hammertoe, high arch, ingrown toenail, and tumor. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, January 2012, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2009 rating decision denied service connection for a bilateral foot condition that included corns and tinea pedis, and also denied service connection for erectile dysfunction secondary to prescribed medication for a back disability.  The January 2012 rating decision denied service connection for sleep apnea.  The February 2015 rating decision denied service connection for the foot conditions of hammertoe, high arch, and tumor.

The Veteran filed the service connection claims for the foot conditions of hammertoe, high arch, ingrown toenail, and tumor separately from those of his claims for bilateral foot conditions that included corns, calluses, and tinea pedis.  The RO has processed these claims separately, and they are currently in different stages of the appeal process.  The Board will likewise continue to keep these foot disability claims separate.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for VA to bifurcate a claim for benefits).  

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for erectile dysfunction secondary to a service-connected back disability, and entitlement to service connection for the foot conditions of hammertoe, high arch, ingrown toenail, and tumor are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that bilateral foot corns, calluses and tinea pedis had their onset in service and have continued since service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral foot corns, calluses, and tinea pedis have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral foot corns, calluses and tinea pedis, which represents a full grant of those benefits sought on appeal.  The Board remands the remaining issues for further development.  As such, no discussion of VA's duties to notify and assist is needed at this time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

During the period on appeal, the Veteran's treatment records reflect diagnoses of various foot disorders that include calluses on the feet bilaterally (see, e.g., July 2008 and June 2011 VA treatment records), bilateral foot corns (see, e.g., April 2014 VA examination report), as well as acquired deformity of toe (see November 2014 private treatment record).  The Board notes that diagnoses of additional foot disabilities included in the Veteran's private treatment records are the subject of the foot disability claims that are being remanded, and therefore will not be addressed in this decision.  

The Veteran's service treatment records reflect that tinea pedis was diagnosed in service in October 1982 and calluses were diagnosed in service in 1984.     

In April 2014, the Veteran was afforded a VA foot examination.  The VA examiner opined that the Veteran's bilateral foot corns were related to service, noting the in-service treatment for this condition and reasoning that since service, the Veteran had been evaluated several times for corns on his feet and had been referred to podiatry for continued treatment.     
  
Tinea pedis is the medical term for Athlete's foot.  See Dorland's Illustrated Medical Dictionary, 1929-1930 (32nd ed. 2012).  Although the VA examiner did not find current evidence of tinea pedis at the time of the April 2014 VA examination, the Veteran reported that this skin condition on his feet was intermittent, and that it would periodically resolve and then recur.  He stated that each time his Athlete's foot returned, he would experience itching and peeling of the skin between his toes.  In a previous, July 2008 statement, the Veteran also reported that he had attempted to manage his foot condition for many years using over-the-counter medications.  

The Veteran is competent to testify as to the symptoms associated with his right and left feet since service and during the period on appeal.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Additionally, the Board notes that the Veteran is competent to report the presence of Athlete's foot intermittently since service and during the period on appeal, as this condition is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran to be credible in these reports. 

In summary, the Veteran's service treatment records clearly document treatment for, and diagnosis of, tinea pedis during service.  Although the condition was not present at the time of the April 2014 VA examination, the Veteran has reported that this condition occurs intermittently.  The Court has recognized that certain skin diseases are cyclical in the manifestation of their symptoms.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Tinea pedis, or Athlete's foot, is capable of lay diagnosis, and the Board finds that the Veteran has competently and credibly reported symptoms of this condition as occurring since service and during the period on appeal.  As a result, when resolving all doubt in the Veteran's favor, service connection for tinea pedis is warranted.  Additionally, regarding the Veteran's bilateral corns and calluses, as the April 2014 VA examiner opined that these conditions were related to service, service connection is warranted for these conditions as well.    

ORDER

Service connection for bilateral foot corns, calluses, and tinea pedis is granted.  


REMAND

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  VA treatment records reflect a current diagnosis of this disorder, and show that the Veteran uses a CPAP machine.  (See, e.g., May 2011 VA treatment note.)  A service treatment record from February 1985 reflects complaint of insomnia.

The Veteran should be afforded an opportunity to submit statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of, any sleep symptoms during his active service and any ongoing sleep symptoms since that time.  The Veteran should also be provided an opportunity to submit any outstanding, private medical records relating to sleep apnea, and the Veteran's VA treatment records should be updated.  Following that development, the Veteran should be afforded a VA examination under VA's duty to assist in order to address the Veteran's sleep apnea.      

Erectile Dysfunction

Regarding the issue of service connection for erectile dysfunction, which the Veteran claimed as secondary to the medications he took for his service-connected back disability, the Board notes that a VA examiner opined in July 2009 that the erectile dysfunction was not "secondary to" the medication prescribed for the back disability.  However, the examiner did not separately address whether the Veteran's erectile dysfunction was caused by or aggravated by his back disability.  

The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation aspect of secondary service connection.  More recently, the Court applied this holding when it concluded that a VA medical opinion regarding secondary service connection was inadequate because it only addressed causation and not aggravation, and found that the Board's determination to the contrary was clearly erroneous.  El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  

Because the VA examiner did not address whether the Veteran's erectile dysfunction was aggravated by his back disability, to include the medications taken for such disability, an addendum opinion must be obtained on remand.

Foot Conditions including Hammertoe, High Arch, Ingrown Toenail, and Tumor

In a February 2015 rating decision, the RO denied service connection for the foot conditions of hammertoe, high arch, and tumor.  The Veteran submitted a notice of disagreement regarding these issues in March 2015.  As the RO has not yet issued a statement of the case addressing these issues, the claims must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.   

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any sleep symptoms during his active service, and any ongoing sleep symptoms since his active service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his sleep apnea.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's sleep apnea.  The claims file should be made available to the examiner for review in conjunction with the examination.  All findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service or is otherwise related to service. 

In forming this opinion, the examiner should comment on the relevance, if any, of the February 1985 service treatment record noting insomnia.  

If the Veteran submits any lay evidence regarding sleep symptoms during and/or since service, the examiner should also address that evidence. 

An explanation should be provided to support any opinion expressed.  

5.  Forward the Veteran's claims file to the VA examiner who provided the July 2009 VA medical opinion (or to a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion regarding the Veteran's erectile dysfunction.  The addendum opinion should reflect review of the claims file.

The VA examiner must provide an opinion as to both of the following:

(a) Is it at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected back disability, including the medication prescribed for that disability?

(b) Is it at least as likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected back disability, including the medication prescribed for that disability?


An explanation should be provided for all opinions expressed. 

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case. 

7.  Furnish the Veteran and his representative a statement of the case addressing the service connection claims for the foot conditions of hammertoe, high arch, ingrown toenail, and tumor.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on these issues.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


